Case 19-01020   Doc 39   Filed 09/03/19 Entered 09/03/19 13:50:11   Desc Main
                           Document     Page 1 of 3
Case 19-01020   Doc 39   Filed 09/03/19 Entered 09/03/19 13:50:11   Desc Main
                           Document     Page 2 of 3
                                       CERTIFICATE OF SERVICE

       I (^ \A,Ojrr['^ tvi.                     ,certify that service of this summons and acopy of the
mmplfllnr Was r^e on \                     by:
X-Mail Service: Reguiar, First Class United States Mail, postage fully pre-paid, addressed to:
          ZToLfWOJo V,
         2.ox                           OjVcltL |K)<arl-^N
          06^pV\r\jL; P\ \                                                                 t fA t M t *•
   Personal Service; By leaving the process with defendant orwith an officer oragent of defendant at.



^ Residence Service: By leaving the process with the following adult at:




 •" Certified Mail Service on an insured Depository Institution: By sending the process by certified mail
addressed to the following officer of the defendant at:




    Publication: The defendant was served as follows: (Describe briefly]




                                                                                                         , as
     State Law: The defendant was served pursuant to the laws of the State of.
follows: [Describe briefly]




If service was made by personal service, by residence service, or pursuant to state law, ifurtfier certify that
i am, and at all limes during the service of process was, not less than 18years ofage and not a party to
the matter concerning which service of process was made.
                  Under penalty ofperjury, i declare that theforegoing is true and correct.


                          Date                                                 Signature


                  Print Name •   dVyfLrL-Kr Kt                                        Z
                  BusinessAddressc^-j^ , ^
                  City                         Ststs I '
                                   0^                I Ocas


    Case 19-01020 Doc 33 Filed 08/27/19 Entered 08/27/19 13:31:34 Desc Summons in
    Case 19-01020         Doc 39     FiledAdversary
                                           09/03/19 Page
                                                     Entered
                                                         3 of 09/03/19
                                                              3        13:50:11               Desc Main
                                       Document     Page 3 of 3
